PER CURIAM.
By per curiam order the judgment appealed from in this cause was affirmed by this court without opinion. Fla.App., 110 So.2d 730. Thereafter appellant petitioned the Supreme Court for a writ of certiorari on the alleged ground that our disposition of the appeal was in conflict with former decisions of the Supreme Court. The Supreme Court refused to issue the writ of certiorari, Fla., 114 So.2d 439 but on petition for rehearing entered a per curiam decision, Fla., 116 So.2d 23 returning jurisdiction of the cause to this court for further consideration in light of a holding by the Supreme Court in a case rendered by it *248subsequent to the entry of our order of affirmance. Certiorari having been denied by the Supreme Court it is ordered that the mandate on our order of affirmance do now issue.
WIGGINTON, Chief Judge, and STUR-GIS and CARROLL, DONALD, JJ., concur.